United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Las Vegas, NV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0604
Issued: September 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 22, 2018 appellant filed a timely appeal from an August 29, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The most recent merit
decision was a decision of the Board dated May 5, 2017, which became final after 30 days of
issuance, and is not subject to further review.1 As there was no merit decision issued by OWCP
within 180 days from the filing of this appeal, pursuant to the Federal Employees’ Compensation
Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of
this case.3
1

20 C.F.R. § 501.6(d); see M.S., Docket No. 18-0222 (issued June 21, 2018); J.P., Docket No. 17-0053 (issued
May 23, 2017); R.M., Docket No. 14-1213 (issued October 15, 2014).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On February 12, 2013 appellant, then a 27-year-old postal support employee clerk, filed a
traumatic injury claim (Form CA-1) alleging an injury to his left shoulder on September 6, 2012
after lifting and pitching parcels into designated locations while in the performance of duty.
By decision dated March 29, 2013, OWCP denied the claim, finding that, while the
September 6, 2012 employment incident had occurred as alleged, the medical evidence of record
was insufficient to establish left shoulder, cervical, and/or thoracic conditions causally related to
the accepted work incident.
On May 9, 2013 appellant requested reconsideration and submitted additional medical
evidence.
By decision dated August 2, 2013, OWCP denied modification of its prior decision, finding
that the medical evidence of record was insufficient to establish causal relationship between his
diagnosed condition and work incident.
On May 20, 2014 appellant requested reconsideration and submitted additional evidence
in support of his claim.
By decision dated August 29, 2014, OWCP denied modification of its prior decision.
Appellant, through counsel, then appealed to the Board.
By decision dated April 16, 2015, the Board affirmed OWCP’s August 29, 2014 decision
finding that the medical evidence of record was insufficient to establish that appellant’s medical
conditions were caused or aggravated by the accepted September 6, 2012 employment incident.
On April 12, 2016 appellant requested reconsideration and submitted additional medical
evidence.
By decision dated June 15, 2016, OWCP denied modification of its prior decision. It found
that the evidence submitted did not explain how the work factors claimed would have resulted in
the diagnosed conditions. Appellant, through counsel, then appealed to the Board.
In a decision dated May 5, 2017, the Board affirmed OWCP’s June 15, 2016 decision again
finding that the medical evidence was insufficient to establish causal relationship.
4

Docket No. 15-0256 (issued April 16, 2015); Docket No. 16-1518 (issued May 5, 2017).

2

On August 22, 2017 appellant requested reconsideration.
By decision dated November 20, 2017, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant a merit review.
OWCP subsequently received a March 29, 2018 report from Dr. John Champlin, a Boardcertified family practitioner, who opined that appellant’s diagnosed conditions of a compression
fracture of the cervical spine, left shoulder anterior labral tear, left shoulder joint derangement,
acquired deformity of the spine, and left shoulder muscle spasms were causally related to lifting
and pitching mail at work on September 6, 2012.
On June 6, 2018 appellant requested reconsideration of the Board’s May 5, 2017 decision.
By decision dated August 29, 2018, OWCP summarily denied his request for reconsideration
finding that it was untimely filed and failed to demonstrate clear evidence of error.5
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.6 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.7 Timeliness is determined by the document receipt date of
the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS).8 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.9
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s application for review is untimely filed, it must nevertheless undertake a limited
review to determine whether it demonstrates clear evidence of error.10 If an application
demonstrates clear evidence of error, OWCP will reopen the case for merit review.11
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
5
The Board notes that OWCP is not authorized to review Board decisions. Board decisions are not subject to
review except by the Board and they become final after 30 days. Although the May 5, 2017 Board decision was the
last merit decision of record, OWCP’s June 15, 2016 denial of modification is the appropriate subject of possible
modification by OWCP. See 20 C.F.R. § 501.6(d).
6

5 U.S.C. § 8128(a); Y.S., Docket No. 08-0440 (issued March 16, 2009).

7

20 C.F.R. § 10.607(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

9

E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

10

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

11
M.L., Docket No. 09-0956 (issued April 15, 2010). See also 20 C.F.R. § 10.607(b); supra note 8 at Chapter
2.1602.5 (February 2016).

3

question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to prima facie shift the
weight of the evidence in favor of the claimant and raise a substantial question as to the correctness
of OWCP’s decision.12
OWCP procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made
an error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed,
well-rationalized medical report which, if submitted before the denial was issued, would have
created a conflict in medical opinion requiring further development, is not clear evidence of error.13
The Board makes an independent determination of whether a claimant has demonstrated clear
evidence of error on the part of OWCP.14
Section 8124(a) of FECA provides that OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.15 Section 10.126 of Title 20 of the
Code of Federal Regulations provides that a decision shall contain findings of fact and a statement
of reasons. The Board has held that the reasoning behind OWCP’s evaluation should be clear
enough for the reader to understand the precise defect of the claim and the kind of evidence which
would overcome it.16
ANALYSIS
The Board finds that OWCP properly determined that appellant’s June 6, 2018 request for
reconsideration was untimely filed. The last merit decision was issued by the Board on May 5,
2017 and OWCP received appellant’s request for reconsideration on June 6, 2018. As appellant’s
request for reconsideration was not received by OWCP within the one-year time limitation,
pursuant to 20 C.F.R. § 10.607(a), his request for reconsideration was untimely. Consequently, he
must demonstrate clear evidence of error by OWCP in denying his claim.17

12

J.W., Docket No. 18-0703 (issued November 14, 2018); Robert G. Burns, 57 ECAB 657 (2006).

13

J.S., Docket No. 16-1240 (issued December 1, 2016); supra note 8 at Chapter 2.1602.5(a) (February 2016).

14

D.S., Docket No. 17-0407 (issued May 24, 2017).

15

5 U.S.C. § 8124(a).

16

L.M., Docket No. 13-2017 (issued February 21, 2014); D.E., Docket No. 13-1327 (issued January 8,
2014); L.C., Docket No. 12-0978 (issued October 26, 2012); Federal (FECA) Procedure Manual Part 2 -Claims, Disallowances Chapter 2.1400.5 (February 2013) (all decisions should contain findings of fact sufficient to
identify the benefit being denied and the reason for the disallowance).
17

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

4

The August 29, 2018 OWCP decision found that appellant’s reconsideration request did
not present clear evidence of error. The Board finds, however, that OWCP did not make any
findings regarding the evidence submitted in support of the reconsideration request.18
Section 8124(a) of FECA provides that OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.19 Its regulations at section 10.126 of
Title 20 of the Code of Federal Regulations provide that the decision of the Director of OWCP
shall contain findings of fact and a statement of reasons.20 As well, OWCP’s procedures provide
that the reasoning behind OWCP’s evaluation should be clear enough for the reader to understand
the precise defect of the claim and the kind of evidence which would overcome it.21
To determine whether appellant has established clear evidence of error, OWCP will review
the evidence submitted and arguments raised in support of the request and determine whether such
evidence or argument is sufficient to show error in its prior decision.22 It shall then issue a decision
containing findings of fact and a statement of reasons. In the instant case, OWCP provided no
discussion relative to the new medical evidence submitted by appellant from Dr. Champlin. Its
failure to provide factual findings and explain the basis for its conclusion that appellant did not
demonstrate clear evidence of error precludes the Board’s review of the decision.23
The Board finds that OWCP failed to properly explain the findings with respect to the issue
presented. Thus, OWCP, in its August 29, 2018 decision, did not discharge its responsibility to
set forth findings of fact and a clear statement of reasons explaining the disposition so that
appellant could understand the basis for the decision, i.e., whether he demonstrated clear evidence
that OWCP’s last merit decision was incorrect.
The Board will set aside OWCP’s August 29, 2018 decision and remand the case for an
appropriate decision on appellant’s untimely reconsideration request.
CONCLUSION
The Board finds that this case is not in posture for decision.

18

See R.C., Docket No. 16-0563 (issued May 4, 2016).

19

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

20

20 C.F.R. § 10.126. M.L., Docket No. 09-0956 (issued April 15, 2010); see also O.R., 59 ECAB 432 (2008).

21
See R.C., supra note 18; Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5
(February 2013).
22

See George C. Vernon, 54 ECAB 313 (2003).

23

See R.C., supra note 18.

5

ORDER
IT IS HEREBY ORDERED THAT the August 29, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for action consistent with
this decision of the Board.
Issued: September 13, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

